Plaintiff brings certiorari to review an order of Judge Fred S. Lamb, sitting in the Wayne circuit court, committing him for contempt. One Greenberg, doing business as the West Side Wall Paper and Paint Store, December 16, 1926, in consideration of the sum of $1,367 to him in hand paid by Jacob Cohn, made, executed, and delivered to Cohn a commercial chattel mortgage covering the property in the store, and covenanted and agreed he would not remove the property covered by the mortgage or any part thereof except in the ordinary course of retail business from the store then occupied, without the written consent of said Cohn to be indorsed on the chattel mortgage. September 21, 1927, the parties to the *Page 32 
mortgage got together and Cohn agreed to accept $950 in full settlement. After this, Greenberg went to a firm of lawyers in Detroit, of which plaintiff was a member. Greenberg filed a bill, Rubin acting as his attorney, for an injunction in the Wayne circuit court, in chancery, restraining Cohn, his counselors, solicitors, attorneys, and agents under a penalty of $10,000 from interfering with the quiet and peaceful possession by Greenberg of his store and from interfering with his business or from ejecting him or attempting to eject him from his store. The bill of complaint alleged the chattel mortgage was paid. Rubin assisted Greenberg in removing the personal property from the location where it was mortgaged. Cohn, through his attorneys, then filed a petition to commit Greenberg and Rubin for contempt for misuse of judicial process.
October 15, 1927, the court made an order fining Greenberg $50, and directing Greenberg and Rubin to return the property which had been removed from the store where it was located when mortgaged. About $1,700 worth of property was taken from the store. Greenberg and Rubin returned approximately $100 worth. A further petition was filed by Cohn asking that Greenberg and Rubin be committed for contempt. They appeared and answered, but before the case was finally disposed of Greenberg paid the fine imposed and Greenberg and Rubin returned the property. The order of the court having been complied with, the question here is a moot one. The writ is therefore denied.
FEAD, C.J., and NORTH, FELLOWS, WIEST, CLARK, McDONALD, and SHARPE, JJ., concurred. *Page 33